              Case 3:17-cv-06051-WHA Document 218-1 Filed 05/23/19 Page 1 of 2
                                 UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA

Case No: 17-cv-06051-WHA
Case Name: Sullivan et al v. Bay Area Rapid Transit

                             TRIAL SHEET, EXHIBIT and WITNESS LIST

 JUDGE:                              PLAINTIFF ATTORNEY:                   DEFENSE ATTORNEY:
 William Alsup                       Dan Siegel, EmilyRose Johns,          Lynne Bourgault, Farimah Brown
                                     Anne Weills
 TRIAL DATE:                         REPORTER(S):                          CLERK:
 May 23, 2019                        Debra Pas, Ana Dub                    Theresa Hoang

 PLF    DEF DATE/TIME
 NO.    NO. OFFERED             ID      ADM      DESCRIPTION                                             BY
            7:31 AM                              Court convenes. All parties present. Court and
                                                 counsel meet to discuss matters outside presence of
                                                 jury
                 7:39 AM                         Jury present. Witness John Hurtado retakes the stand.   DEF
                                                 Continue direct examination by Lynne Bourgault
                 7:48 AM                         Cross-examination of Mr. Hurtado by Dan Siegel          PLA
 34                               X              Photograph                                              PLA
 39                               X        X     Photograph                                              PLA
 40                               X        X     Photograph                                              PLA
 41                               X        X     Photograph                                              PLA
 42                               X        X     Photograph                                              PLA
 43                               X        X     Photograph                                              PLA
 44                               X        X     Photograph                                              PLA
 48                               X        X     Photograph                                              PLA
 49                               X        X     Photograph                                              PLA
 83                               X        X     Photograph                                              PLA
 1                                X              Public Notice 10/6/2019                                 PLA
                 8:11 AM                         Witness John Hurtado thanked and excused. Defense DEF
                                                 calls witness Lieutenant Kevin Schofield to the stand;
                                                 sworn. Direct examination by Lynne Bourgault
        13                        X        X     Public Notice 1/31/2017                                DEF
        16                        X        X     Public Notice 1/26/2017                                 DEF
                 8:20 AM                         Cross-examination of Lieutenant Schofield by Dan        PLA
                                                 Siegel
 81                               X        X     Operations Plan                                         PLA
                 8:28 AM                         Re-direct examination of Lieutenant Schofield by        DEF
                                                 Lynne Bourgault
                 8:29 AM                         Witness Lieutenant Kevin Schofield thanked and
                                                 excused
                                                      1
           Case 3:17-cv-06051-WHA Document 218-1 Filed 05/23/19 Page 2 of 2


                                   Case No: 17-cv-06051-WHA
                        Case Name: Sullivan et al v. Bay Area Rapid Transit
                                       Date: May 23, 2019
        Courtroom Deputy: Theresa Hoang           - Court Reporter:    Debra Pas, Ana Dub

                          EXHIBIT and WITNESS LIST CONTINUED

PLF    DEF DATE/TIME
NO.    NO. OFFERED          ID     ADM     DESCRIPTION                                              BY
           8:30 AM                         Jury excused for recess. Court and counsel discuss
                                           matters outside presence of jury
            8:31 AM                        Recess
            8:45 AM                        Court reconvenes. All parties and jury present.     DEF
                                           Defense calls witness Hauwa Eve Ahmed to the
                                           stand; sworn. Direct examination by Lynne Bourgault
            8:58 AM                        Cross-examination of Ms. Ahmed by Dan Siegel        PLA
            9:03 AM                        Witness Hauwa Eve Ahmed thanked and excused.
                                           Stipulated testimony of Jim Hynes read to jury by        PLA
                                           Dan Siegel
1-15                          X      X     Public Notices                                           PLA
51-                           X      X     Public Notices                                           PLA
52
115-                          X      X     Public Notices                                           PLA
118
            9:13 AM                        Jury instructions presented to the jury
            9:22 AM                        Recess
            9:54 AM                        All parties and jury present. Closing argument by        PLA
                                           Dan Siegel
            10:42 AM                       Closing argument by Lynne Bourgault                      DEF
            11:18 AM                       Jury excused for recess. Court and counsel discuss
                                           matters outside presence of jury
            11:20 AM                       Recess
            11:36 AM                       Court reconvenes. All parties and jury present.
                                           Closing rebuttal by Dan Siegel                           PLA
            11:47 AM                       Final instructions given to the jury by the Court
            12:05 PM                       Jury retires to jury room for deliberations
            1:12 PM                        Deliberations are suspended; court adjourns. Jurors to
                                           return Friday, 5/24/2019 at 7:45 AM for further
                                           deliberations




                                                2
